ATTORNEY GENERAL                     OF    TEXAS
                                            GREG        ABBOTT




                                               October 3 1, 2006



The Honorable Jeri Yenne                                  Opinion No. GA-0479
Brazoria County Criminal District Attorney
County Courthouse                                         Re: Application of chapter 706 of the Texas
111 East Locust, Suite 408A                               Transportation Code, which permits a political
Angleton, Texas 77515                                     subdivision to contract with theTexas Department
                                                          of Public Safety to provide information necessary
                                                          for the department to deny renewal of the driver’s
                                                          license of a person who fails to appear in court
                                                          or fails to pay or satisfy a judgment ordering
                                                          payment of a tine and costs (RQ-0481-GA)

Dear Ms. Yenne:

         You ask several questions about the application of chapter 706 of the Texas Transportation
Code.’

I.       Background

         Section 706.002 of the Transportation         Code provides, in relevant part:

                           A political subdivision may contract with the [Texas
                 Department of Public Safety] to provide informationnecessary     for the
                 department to deny renewal of the driver’s license of a person who
                 fails to appear for a complaint or citation or fails to pay or satisfy a
                 judgment ordering payment of a fine and cost in the manner ordered
                 by the court in a matter involving any offense that a court has
                 jurisdiction of under Chapter 4, Code of Criminal Procedure.

TEX. TRANSP. CODE ANN. 5 706.002(a) (Vernon Supp. 2006). You indicate that Brazoria County
has entered’ into an interlocal agreement with the Texas Department of Public Safety (the
“department”) to implement chapter 706. Request Letter, supra note 1, at 1.~ The department, “in



           ‘SeeLetter from Honorable Jeri Yenm, Brazoria County Criminal District Attorney, to Honorable Greg Abbott,
Attorney General of Texas (Apr. 20, 2006) (on file with the Opinion                   Committee,   also available   af
http://w.oag.state.tx.us)    [hereinafier Request Letter].
The Honorable Jerk Yenne - Page 2              (GA-0479)




turn, has entered into a contract with a private vendor which collects information as to which Texas
drivers failed to appear before Justices of the Peace and Municipal Judges to take care of fin[es] and
costs against them.” Id. The department is then permitted to deny renewal of the driver’s licenses
of those persons who have failed to appear in court or have failed to pay the fines and costs assessed
against them. See id

         Subsection (a) of section 706.002 contains two specific components: one permits~ the
department to deny renewal of a person’s driver’s license for “fail[ure] to appear”; the other permits
denial for~“fail[ure] to pay or satisfy a judgment.” TEX. TRANSP. CODE ANN. 3 706.002(a) (Vernon
Supp. 2006). Your questions specifically relate to the “fail[ure] to appear” portion of subsection (a)
rather than to the statute’s “fail[ure] to pay or satisfy a judgment” portion. See generally Request
Letter, supra note 1. The distinction between the two components will subsequently become clear.

        Prior to the 2003 regular session of the Seventy-eighth Texas Legislature, section 706.002(a)
was limited to matters punishable by fme only, specifically, “.any offense that a justice or municipal
court has jurisdiction of under Article 4.11 or 4.14,.Code of Criminal Procedure.” See Act of May
24,2001,77th Leg., R.S., ch. 1498, 5 1,200l Tex. Gen. Laws 5322,5322. In 2003, however, the
language of the provision Was changed to its present form, so that it now relates to “any offense that
a court has jurisdiction of under Chapter 4, Code of Criminal Procedure.” TEX. TRANSP. CODE ANN.
5 706.002(a) (Vernon Supp. 2006) (added by Act of May 31,2003,78th            Leg., R.S., ch. 346, § 3,
2003 Tex. Gen. Laws 1503, 1505). Chapter 4 of the Code of Criminal Procedure lists every state
court that has criminal jurisdiction, including county and district courts, as well as justice and
municipalcourts.     SeegenerallyTm. CODECFZM.PROC.ANN.~~S.          4.01-.18 (Vemon2005) (chapter
4). Thus, for purposes of section 706.002(a), “any offense” includes any felony or misdemeanor of
which any Texas trial court has jurisdiction.

        This new “any offense” language, adopted in 2003, was added by a House floor amendment
with no debate. See H.J. OF TEX., 78th Leg., R.S. 3998 (2003) (amendment by Honorable Carter
Casteel). Thus there is no legislative history explaining the amendment.          And while section
706.002(a) was greatly expanded to include all offenses, the other provisions of chapter 706, which
relate to procedural-matters, were not amended to conform to the expanded language of section
706.002(a). This failure to amend other provisions of chapter 706 is the reason we must distinguish
between the failure to appear portion of section 706.002(a) and that section’s failure to pay portion.

II.     Questions

        Your specific questions are:

                1) Is the FTA system limited to traffic tickets?

                2) Can the FTA system be used to collect tines and costs on non-
                traffic Class C offenses?

                3) Can the FTA system be used to collect fines and costs for Class
                B and above misdemeanors and felonies and may it be used for filed
The Honorable Jeri Yenne - Page 3                   (GA-0479)




               cases in county and district courts for which there has been no initial
               arrest but an active warrant exists?

Request Letter, supra note 1, at 3. We cannot answer you specific questions, however, until we
explain the meaning of the 2003 amendment and how the amendment tits into the overall scheme
of chapter 706.

III.   Analysis

         The language of section 706.002(a) relating to failure to appear reads as follows:
“information necessary for the department to deny renewal of the driver’s license of a person who
fails to appear for a complaint or citation.” TEX. TRANSP. CODE ANN. § 706.002(a) (Vernon Supp.
2006). “Complaint” is defied in section 706.001 as “a notice of an offense as described by Article
27.14(d) or 45.019, Code of Criminal Procedure.” Id. 5 706.001(l). Article 27.14(d) relates to
parking violations and other offenses “for which maximum possible punishment is by tine only.”
TEX. CODE CREN PROC. ANN. art. 27.14(b)-(d)           (V ernon Supp. 2006). Such cases are tried
exclusively in justice and municipal courts. Id. arts. 4.11, .14 (Vernon 2005). Article 45.019
describes the requisites of a complaint in justice or municipal court. Id. art. 45.019. Indeed, the.
entirety of chapter 45 of the Code of Criminal Procedure is devoted to justice and municipal courts.
See, e.g., art. 45.002 (Vernon Supp. 2006) (“Criminal proceedings inthejustice andmunicipal courts
shall be conducted in accordance with this chapter . .“).

        Likewise, chapter 706 of the Transportation Code makes clear that the term “citation” is
limited in that chapter to traffic offenses, which are classified as Class C misdemeanors. Section
706.003 provides:

                        (a) If. a political subdivision has contracted with the
                department, a peace ofleer authorized to issue a citation in the
               jurisdiction of the political subdivision shall issue a written warning
               to each person to whom the of$cer issues a citationfor a violation of
               a traf$c law in the jurisdiction ofthe political subdivision.

                              (b) .The warning under Subsection (a):

                                   (1) is in addition to any other warning required by law;

                             (2) must state in substance that if the person fails to
               appear in court asprovided by law for the prosecution ofthe offense
               or tf the ,person fails to pay or satisfy a judgment ordering the
               payment of ajine and cost in the manner ordered by the court, the
               person may be denied renewal of the person’s driver’s license; and

                                   (3) may be printed on the same instrument         as the
                  citation.

TEX. TRANSP.   CODE ANN.          5 706.003 (Vernon Supp. 2006) (emphasis added).
The Honorable Jeri Yenne - Page 4               (GA-0479)




          The goal of statutory construction is to give effect to the legislature’s intent, and courts
accomplish this by looking to the plain and common meaning of the words and terms the legislature
uses. See Lenz v. Lenz, 79 S.W.3d 10, 19 (Tex. 2002). Moreover, the Code Construction Act
declares that, “[i]n enacting a statute, it is presumed that         the entire statute is intended to be
effective.” TEX. GOV’T CODE ANN. § 3 11.021 Vernon 2005). The. failure to appear portion of
section 706.002(a) is circumscribed by the words “complaint” and “citation,” and because these
terms have specifically defined meanings for purposes of chapter 706, we cannot apply the failure
to appear portion of section 706.002(a) to every matter “involving any offense that a court
has jurisdiction of under Chapter 4, Code of Criminal Procedure.” TEX. TRANSP. CODE ANN.
 § 706.002(a),(Vemon Supp. 2006). Rather, we must conclude that, for purposes of failure to appear,
the applicable offenses must be only those that arise in a justice or municipal court. Such a
construction still allows us to give effect to the 2003 amendment: The department may deny renewal
of the driver’s license of a person who “fails to pay or satisfy a judgment ordering payment of a fine
and cost in the manner ordered by the court in a matter involving any offense that a’court has
jurisdiction of under Chapter 4, Code of Criminal Procedure.” Id. In sum, when a defendant fails
to pay a fine and court cost in any court with criminal jurisdiction, the department may deny renewal
of the driver’s license of that defendant.

        We conclude that the departments may deny the renewal of a driver’s license to any person
who fails to appear in a justice or municipal court, but may not deny renewal to any person who fails
to appear in a county or district court. The~department may deny renewal of a driver’s license to any
person who fails to pay or satisfy a judgment ordering payment of a fine and costs for an offense in
any court that has criminal jurisdiction.

         In answer to your specific questions, the failure to appear system is not limited to traffic
tickets. It is available for all offenses that arise in a justice or municipal court. On the other hand,
unlike the failure to pay tines and costs, the failure to appear system may not be used for offenses
that arise in any other court.
The Honorable Jeri Yenne - Page 5                 (GA-0479)




                                        SUMMARY

                        The failure to appear     system is not limited to traffic tickets.
              It is available for all offenses   that arise in a justice or municipal court.
              On the other~hand, unlike the      failure to pay fines and costs, the failure
              to appear system may not.be        used for offenses that arise in any other
               COUt.




KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee